Citation Nr: 0717824	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, wherein the RO denied service 
connection for PTSD with alcohol abuse, liver problems, and 
prostate cancer.  The veteran filed a notice of disagreement 
with respect to the PTSD and prostate cancer claims in 
October 2003, and the RO furnished him a statement of the 
case in March 2004.  However, later that month, the veteran 
filed a substantive appeal only as to the PTSD issue.  
Inasmuch as an appeal of the prostate cancer claim has not 
been perfected, the Board will not address the issue.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2006).


REMAND

Establishing service connection for PTSD specifically 
requires that there be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2006); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as the result of 
traumatic experiences that occurred in the Republic of 
Vietnam during his military service.  Broadly speaking, the 
veteran has identified several combat-related stressors, to 
include taking mortar fire and being involved in or located 
in the vicinity of firefights.

The Board finds that further development is necessary for 
this claim in order to attempt to verify the veteran's 
claimed stressors.  Currently, there is insufficient 
corroborating evidence that the claimed events occurred.  
According to the VA Adjudication Procedure Manual, denying 
service connection for PTSD solely because of an unconfirmed 
stressor is improper unless the appropriate records 
custodian, such as the United States Army and Joint Services 
Records Research Center (JSRRC), has confirmed that the 
claimed stressor cannot be corroborated.  M21-1MR, 
Part IV.ii.1.D.15.l (2006).  In this case, the veteran has 
provided the basic information required to conduct research; 
however, stressor verification through JSRRC has not yet been 
requested.

The Board notes that the veteran's lay testimony alone may 
establish the occurrence of a claimed in-service stressor if 
the evidence establishes that he engaged in combat with the 
enemy.  38 C.F.R. § 3.304(f)(1).  In this case, the evidence 
does not currently support a finding that the veteran engaged 
in combat.  His service medical and personnel records do not 
document combat participation; nor did he receive a 
decoration indicative of engagement in combat.  Personnel 
records do show that the veteran was stationed in Vietnam 
from November 16, 1969, to November 5, 1970.  However, the 
records do not reference any battles or campaigns in which he 
may have participated.  Also, the veteran's military 
specialty was listed as a cook, which is a specialty that is 
not typically associated with combat.

Although the veteran was awarded multiple medals, including 
the National Defense Service Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal, the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge, the Army 
Commendation Medal, and the Bronze Star Medal, they are not 
per se evidence of engagement in combat.  With respect to the 
Bronze Star Medal, it was not awarded with a "V" device, 
which would be evidence of combat.  Consequently, because the 
evidence of record does not currently establish that the 
veteran engaged in combat with the enemy, the Board finds 
that a request for corroboration of the claimed in-service 
stressors is warranted.

The Board points out that the veteran does not appear to have 
a current confirmed diagnosis of PTSD.  Nevertheless, he was 
previously diagnosed with PTSD in April 1990 by F.S.F., M.D., 
although that diagnosis was related to a 1986 motor vehicle 
accident.  Despite the absence of a confirmed diagnosis, the 
medical evidence, as well as the veteran's submitted 
statements and hearing testimony, establishes that he at 
least experiences signs and symptoms indicative of PTSD.  
Thus, a request for stressor verification is appropriate.

Regarding the details of his stressors, the veteran has 
indicated the following:  (1) A mortar hit within 
approximately 200 feet of the veteran.  He stated that this 
event occurred in May or June 1970.  (2) On one occasion, 
when he took food to his company in the field, the company 
came under enemy fire and he had to take cover.  The veteran 
has mentioned that this event may have happened in January 
1970.  (3) A fellow cook who was part of the veteran's unit 
was killed by a mortar but he does not remember the other 
cook's name.  The veteran reported that this may have 
occurred in December 1969.  (4) According to the veteran, 
part of his duties included guard tower duty.  On those 
occasions, he reported that he took enemy fire, and also 
fired at the enemy, who was sometimes within 500 feet of the 
veteran's location.

Research should be requested to attempt to corroborate these 
alleged stressors.  The veteran has provided enough basic 
information to submit a request.  He has mentioned specific 
months in which the events may have occurred.  Additional 
useful information is found in his personnel records.  As 
noted above, the veteran was in Vietnam from November 16, 
1969, to November 5, 1970.  It appears that he was attached 
to the 2nd Battalion, 319th Artillery, for the duration of his 
tour of duty in Vietnam.  He was with both Headquarters 
Battery and Battery B.  His unit may have also been attached 
to the 101st Airborne.  This information may be useful when 
submitting the verification request.

Because there is no legal requirement that the occurrence of 
specific in-service stressful experiences must be established 
only by official records, the veteran should also be invited 
to submit statements from former service comrades or others 
that may establish the occurrence of his claimed in-service 
stressful experiences.  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  The Board notes that under the prevailing law 
with regard to stressor verification, corroboration of every 
detail of the stressor, including the veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Thus, records 
need only imply the veteran's participation (i.e., to not 
controvert the veteran's assertion that he was present when 
the event that his unit experienced is established by the 
record).  See also Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The veteran should also be scheduled to undergo VA 
examination for the purposes of determining whether any in-
service stressor is sufficient to support a diagnosis of 
PTSD.

Accordingly, this case is REMANDED for the following actions:

1.  Send a notice letter to the veteran 
allowing him another opportunity to 
provide any more information that comes 
to mind regarding details surrounding the 
stressors that he alleges he was exposed 
to in service.  He should be asked to 
provide, to the best of his ability, any 
additional information, including 
detailed descriptions of stressful 
events, identifying and describing 
specific events, including all dates, 
places, and identifying information 
concerning his unit and the location of 
his unit when any stressful event 
occurred.  He should be invited to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences.

2.  Undertake any necessary development 
to independently verify the alleged 
stressful experiences, to include 
contacting JSRRC or other appropriate 
agency.  A record search should encompass 
the time period from November 16, 1969, 
to November 5, 1970.  If a narrower 
search window is required, an appropriate 
date range should be used for each 
alleged stressor.  See discussion above.  
The search should include appropriate 
daily journals, operational reports, unit 
histories, morning reports, combat or 
command chronologies, and casualty 
records, as appropriate.  The search 
should at least pertain to Headquarters 
Battery and Battery B of the 2nd 
Battalion, 319th Artillery.  Any 
additional action necessary for 
independent verification of the 
particular alleged stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating 
information leads to negative results, 
this should be documented in the claims 
file.

3.  Schedule the veteran for a 
psychiatric examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.

Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.  

The examiner should review the test 
results, examine the veteran, and provide 
an opinion as to whether the veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  If so, the examiner 
should identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's 
stressor(s).  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655.)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the PTSD with alcohol abuse 
claim.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This case must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

